Detailed  Action 

►	A request for continued examination under 37 CFR 1.114, including the fee set forth
in 37 CFR 1.17(e), was filed on 21 JUL 2022 in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Claim(s) 77-106 is/are now pending.

► 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Priority

►	The application claims priority to DKPA200900278 filed 27 FEB 2007 and a certified copy in English was received from the International  Bureau  in USSN 13/203,160., a parent of the instant application. The USPTO also received a certified copy of DKPA 200800727 in English in USSN 12/994,492. 
It is noted that Priority to DKPA 200800727 is not explicitly claimed in the instant application. However,  priority to DKPA 200800727 is claimed in  PCT/IB2010/00659 which is a parent of the instant application (see the continuing data on the BIBDATA Sheet and the cover sheet of PCT/IB2009/005893). 


35 U.S.C. 112 (pre-AIA ), second paragraph

►	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention 


Claim Rejection(s) under 35 U.S.C. 112 (pre-AIA ), second paragraph

►	Claim(s) 82-83 is/are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.
	
Claim(s) 82-83  is/are indefinite because the phrase “steps of heating and cooling the compositions” lacks proper antecedent basis in Claim 77.  Only a first composition is recited in Claim 77 


35 U.S.C. 103 

►	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 

Claim Rejection(s) under 35 U.S.C. 103 

►	Claim(s) 77-100 and 105-106 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summersgill et al. [Nature Protocols 3(2) :220-234(2008) -hereinafter “Summersgill”] in view of Hansen et al. [US 2022/0064716 – hereinafter “Hansen”]

	Claim 77 is drawn to  a method of hybridizing nucleic acid sequences comprising:
combining a first nucleic acid sequence within a sample with a first aqueous composition
comprising at least one polar aprotic solvent and at least one accelerating agent, wherein the polar aprotic solvent is in an amount effective to denature a double-stranded nucleotide sequence and is not dimethyl! sulfoxide (DMSO); and combining said first nucleic acid sequence with a second nucleic acid sequence for at least a time period sufficient to hybridize the first and second nucleic acid sequences.
	Summersgill teach in situ hybridization in which a hybridization solution (i.e. a first aqueous composition comprising a first nucleic acid sequence(i.e. the probe) and  at least one accelerating agent (i.e. the NaCl of the SSC buffer or the dextran sulfate of the  Hybridization buffer, see pg..224) is combined with  treated moist tissue sections comprising the second nucleic acid (i.e. the target nucleic acid sequence). These first and second nucleic acids are combined for a time period sufficient to  hybridize the two nucleic acids (i.e. probe hybridizes to target). Summersgill do not teach that their first aqueous composition comprises at least one polar aprotic solvent  which is not DMSO rather these authors teach a conventional hybridization buffer system comprising the polar protic solvent formamide. However, Hansen does teach hybridization buffer systems comprising a polar aprotic solvent which is not DMSO [e.g. ethylene carbonate, acetonitrile (AN), gamma-butyrolactone (GBL), sulfolane (SL), glycol sulfite/ ethylene sulfite (GS), ethylene carbonate(EC, propylene carbonate (PC and ethylene thiocarbonate(ETC)].   Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  substitute the hybridization buffer system(s) of Hansen for that utilized by Summersgill. The PHOSITA would have been motivated to make the modification recited above in order to gain the advantages of the polar aprotic solvent  hybridization buffer system of Hansen i.e. reduced dependence on formamide, a toxic substance.

	Hansen teach the limitations of Claims 78-100 and 105-106 see the entire document. 

►	Claim(s) 101-104 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summersgill in view of Hansen  as applied against Claim 77-100 and further in view of Shaughnessey et al. [CA 26116966 (2006) – hereinafter “Shaughnessey”].

As regards Claims 101-102, it is noted that Hansen teach kits (i.e. the kits of Dako), see para 160, but state that probes (i.e. the second aqueous composition comprising  at least one nucleic acid) is not included in the kits of Dako. .However, it was known to include probes in kits for in situ hybridization assays, see Shaughnessey at lines 20-25 on pg. 13. Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  include a second aqueous probe composition in the kit suggested by Summersgill in view of Hansen. The PHOSITA would have been motivated to make this modification in order to provide e all of the reagents necessary to practice the method of  Summersgill in view of Hansen to the end user of the kit suggested.

	Hansen teach the limitations of Claims 103-104.


►	Claim(s) 77-95 and  97-100 is/are rejected under 35 U.S.C. 103 as being unpatentable over Innis et al. [Ch. 1-2 in PCR Protocols Ed. By Innis et al. (1990) – hereinafter “Innis”] in view of Charkrabarti et al. [US 2003/0039992 – hereinafter “Chakrabarti’], Hong [2003/0087237 – hereinafter “Hong”], Hill [US 5,525,492(1996)- hereinafter “Hill”] and/or Van Ness et al. [US 5,106,730(1993) – herein after “Van Ness”] and/or Matthiesen et al. [WO 2009/147537 – hereinafter “Matthiesen”].
	
Regarding Claim 77, Innis teach a method wherein  a first and second composition  are combined and PCR is carried out on the combined composition, see especially the procedure on p. 17. The first composition of  Innis comprises the primers dNTP, buffer, an accelerating agent (i.e. dextran sulfate KCl) and thermostable polymerase (i.e. Taq DNA polymerase). The  target nucleic acids (i.e. water based solution thereof inherent to Innis, see DNA sample on p. 16, of  Innis is equivalent to the second nucleic acid sequence  of Claim 77. That said,  following their combining the formed composition is subjected to denaturing condition (by heating) and then to annealing hybridization condition and finally then to polymerase extending conditions thereby amplifying the target nucleic acid for  numerous cycles (i.e. 35 cycles).    Innis does not teach the use of polar aprotic solvents that are not DMSO. However, the use of PCR additives were known  For example,  Charkrabarti  teach the use of at least 3 polar aprotic solvents that are not DMSO as PCR additives [i.e. sulfolane (a Polar aprotic solvent that is not DMSO with a sulfone functionality), 2-pyrrolidone  (a Polar aprotic solvent with a lactone functionality), and epsilon-caprolactam, a Polar aprotic solvent with a lactone functionality), see paras 24 and 114. Hong teach, see at least paras 7-9, 12, 25-29 and 78-80,  the use of glycerol and/or ethylene glycol, a polar aprotic solvents that is not DMSO as a PCR additive.  Hill, in addition to DMSO, teach including acetonitrile [i.e. AN ; AN is a polar aprotic solvent comprising  a nitrile functionality),  acetone and/or dimethylformamide [i.e. DMF) all of which are polar aprotic solvents that are not DMSO,  in  PCR  amplification mixture  reactions, see Col. 4, lines 39-45. It is noted that Mauk et al. [US 2009/0186357 – hereinafter “Mauk”]  teach  that AN is inhibitory to PCR, see paras 82-85. Matthiesen teach  performing PCR in the presence of a Polar Aprotic Solvent and the three Polar Aprotic Sovents taught by Matthiesen were ethylene carbonate (i.e. EC),  propylene carbonate (i.e. PC) and ethylene trithio-carbonate (i.e. ETC).  Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  include in the reaction mixture of Innis  sulfolane and 2-pyrrolidone, and epsilon-caprolactam as taught by  Charkrabarti  and/or the ethylene glycol of Hong and/or the ,acetone and/or DMF of Hill. The PHOSITA would have been motivated to make the modification recited above by the disclosures of Charkrabarti, Hong and Hill, as the use of the 

Innis teach the limitations of  Claim 78, see at least the section entitled “Cycling Parameters”  on p. 17.

As regards Claim 79, Innis does not teach denaturing at the temperature recited, however, where he general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

As regards Claim 80, Innis teach denaturing at 90- 95oC (i.e. 67-92oC)

As regards Claim 81, In one embodiment, Innis explicitly  teach denaturing for 1 min at 94oC, see the section entitled “Cycling Procedure for manual mPCR” on pg. 18.

Innis clearly teach the limitation(s) of Claims 82-83, see pgs.17-19.

As regards Claims 84-85, absent a showing to the contrary or an unexpected result,  the fact that the first aqueous and or second composition forms only one phase at room temperature is not considered a patentable distinction. 

Claim 86 requires that first and second  nucleic acids are combined and hybridized in vol of 10-150 µl. 
Innis teach this limitation, see at least step 20-21 on pg.228.

As regards Claim 87-89, the sulfolane of Charkrabarti has a sulfone functionality,   a  cyclic base  structure  and the one of the structures recited in Claim 89 (i.e. the 3rd structure shown)  

Regarding Claims 90-93,  where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

	As regard Claim 94, Charkrabarti  teach sulfolane, while Matthiesen teach  Ethylene carbonate (EC) , Propylene carbonate (PC) and Ethylene trithiocarbonate (ETC).

	Claim 95 is drawn to an embodiment of Claim 77 wherein the first aqueous  composition further comprises at least one additional component  selected from a defined group which includes buffering agents, salts and a chelating agent..
	Innis teach these limitation(s), see pg. 16.

Innis teach the limitation(s) of Claim 97, see pg.  16.
	
As regards Claim 98, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

	As regards Claim99-100, Innis teach including a protein(s) (e.g. BSA) in PCR reaction  mixtures, see especially pg .4.

►	Claim(s) 77-86, 88, 90-106 is/are rejected under 35 U.S.C. 103 as being unpatentable over Summersgill et al. [Nature Protocols 3(2) :220-234(2008) -hereinafter “Summersgill”] in view of Van Ness et al. et al. [US 2022/0064716 – hereinafter “Hansen”]

	Claim 77 is drawn to  a method of hybridizing nucleic acid sequences comprising:
combining a first nucleic acid sequence within a sample with a first aqueous composition
comprising at least one polar aprotic solvent and at least one accelerating agent, wherein the polar aprotic solvent is in an amount effective to denature a double-stranded nucleotide sequence and is not dimethyl! sulfoxide (DMSO); and combining said first nucleic acid sequence with a second nucleic acid sequence for at least a time period sufficient to hybridize the first and second nucleic acid sequences.
	Summersgill teach in situ hybridization in which a hybridization solution (i.e. a first aqueous composition comprising a first nucleic acid sequence(i.e. the probe) and  at least one accelerating agent (i.e. the NaCl of the SSC buffer and/or the dextran sulfate of the  Hybridization buffer, see Col. 2 beginning at about  line 50 -Col. 7, line , line 60) is combined with  treated moist tissue sections comprising the second nucleic acid (i.e. the target nucleic acid sequence). These first and second nucleic acids are combined for a time period sufficient to  hybridize the two nucleic acids (i.e. probe hybridizes to target). Summersgill do not teach that their first aqueous composition comprises at least one polar aprotic solvent  which is not DMSO rather these authors teach a conventional hybridization buffer system comprising the polar protic solvent formamide. However, Van Ness does teach hybridization buffer systems comprising a polar aprotic solvent which is not DMSO [e.g. the lactams known as 2-pyrrolidone  N-ethyl-2-pyrrolidone, N-cyclohexyl-2-pyrrolidone, N-dodecyl-2-pyrrolidone, N-methyl-2-pyrrolidone, N-hydroxyethyl-2-pyrrolidone, N-methyl-2-piperidone, 2-.epsilon.-caprolactam, N-methyl-2-caprolactam, 2-piperidone or N-(4-hydroxybenzyl)pyrrolidone are all considered polar aprotic solvents which are not DMSO. In support of this position consider the list(s) of polar aprotic solvent listed in the as-filed specification paras 77-82. See Col. 3, lines 10-15.  See also  the “Introduction” section of Bloch et al.[WO 00/69899 (2000)].   Accordingly, absent an unexpected result it would have been prima facie obvious to the PHOSITA at the time of the invention to  substitute the hybridization buffer system(s) of Van Ness for that utilized by Summersgill. The PHOSITA would have been motivated to make the modification recited above in order to gain the advantages of the polar aprotic solvent  hybridization buffer system of Van Ness i.e. reduced toxicity, see Furthermore, the substitution of one known second  method/reagent with known properties for a first  known method/reagent with  known properties would have been prima facie obvious to the ordinary artisan at the time of the invention in the absence of an unexpected result. As regards the motivation to make the substitution recited above, the motivation to combine arises from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose.  Support for making this obviousness rejection comes from the M.P.E.P. at 2144.07 and 2144.09, as well as, the SCOTUS decision in KSR International. Co. v. Teleflex, Inc., et al., 550 U.S.398 (2007).

Summersgill leach the limitation(s) of Claim 78-83, see at least  step 21 on pg. 228. 

As regards Claims 84-85, absent a showing to the contrary or an unexpected result,  the fact that the first aqueous and or second composition forms only one phase at room temperature is not a patentable distinction. 

Claim 86 requires that first and second  nucleic acid are combined and hybridized in vol of 10-150 µl. 

As regards, Claim 88, the 2-pyrrolidone has a cyclic base structure. In support  of this position consider the structure of  2-pyrrolidone disclosed by PubChem, downloaded from the internet in  NOV 2022.

Regarding Claims 90-93,   Van Ness teach using the lactams disclosed therein at the concentrations recited, see where the general conditions of a claim are disclosed in the prior art, see Col. 7, lines 12-45. Furthermore, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Van Ness teach the embodiment of Claims 95-97, see Col. 7 , lines 10-60.

Regarding Claim 98,  Van Ness do not teach using their accelerating agent at the concentration recited However,  it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

As regards Claims 99-100, Van Ness teach the use of dextran sulfate.
As Regards Claim 101, Van Ness teach kits comprising the hybridization media disclosed therein. See  Col. 13, lines 25-35. 

 As regards Claims 103-104, absent a showing to the contrary or an unexpected result,  the fact that the first aqueous and/ or second composition forms only one phase at room temperature is not a patentable distinction. 

Summersgill teach the limitations of Claims 102 and  105-106.  


Response to  Applicant’s RCE filing

►	The Applicant's IDS filed with the RCE on 21 JUL 2022 and the IDS filed 26 AUG 2022 have now been considered.  Signed copies  are enclosed with the instant non-final action. 

CONCLUSION

C.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ethan Whisenant whose telephone number is (571) 272-0754. The examiner can normally be reached Monday-Friday from 8:30 am -5:30 pm EST or any time via voice mail.  If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached at (571) 272-0731. 
	The Central Fax number for the USPTO is (571) 273-8300.  Please note that the faxing of papers must conform with the Notice to Comply published in the Official Gazette, 1096 OG 30 (November 15, 1989). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ETHAN C WHISENANT/
Primary Examiner, Art Unit 1634                                                                                                                                                                                                        
ethan.whisenant@uspto.gov
 

EXAMINER SEARCH NOTES

OCT and NOV 2022 -  ECW

Databases searched: All available via PE2E SEARCH 
CAplus, Medline and BIOSIS via STNext;  and Google Scholar (note the search terms used below)

Reviewed the parent(s), if any, and any search(es) performed therein : see the BIB data sheet 

Reviewed, the search(es), if any,  performed by prior examiners including any international examiners.
Reconsidered the Search Report and Written Opinion in PCT/EP2015/053555; PCT/IB2009/005893 and PCT/IB2009006548

Planned Search 
Search terms:
All Inventor(s) e.g. Matthiesen S?/au 
Polar aprotic 
Hybridization  
PCR
Polar aprotic or Acetone or Acetonitrile  or  Sulfolane  or 2- pyrrolidone or Ethylene carbonate or glycol sulfite or gamma-butyrolactone or γ-butyrolactone  or  Ethylene trithiocarbonate or Propylene carbonate or 2-pyrrolidone or Ethylene glycol or  Epsilon caprolactam or caprolactam or acetanilide or N-acetyl pyrolidone or 4-amino pyridine or benzamide or acetone or acetonitrile or dichloromethane or dimethylfrormamide or benzimidazole or 1,2,3-Benzotriazole or Butadienedioxide or 2,3-butylene carbonate or caprolactone or Chloromaleic anhydride or 2-chlorocyclohexanone or chloronitromethane or Citraconic Anhydride or Crotonlactone or Cyclopropylnitrile or Dimethyl Sulfate or  Dimethyl Sulfone or 1,2-Dinitrobenzene or 2,4-Dinitrotoluene or  Dipheynyl Sulfone or 1,2-Dinitrobenzene or 2,4-Dinitrotoluene or Epsilon-Caprolactam or  Ethanesulfonylchloride or Furfural or  2-Furonitrile or Isoxazole or Maleic Anhydride or Malononitrile or  4-Methoxy Benzonitrile or 1 -Methoxy-2-Nitrobenzene or 1-Methyl Imidazole or 3-Methyl Isoxazole or N-Methyl Morpholine-N- Oxide  or Methyl Phenyl Sulfone or Methyl Sulfolane or Methyl-4-Toluenesulfonate or 3-Nitroaniline or 2-Nitrothiophene  or 9,10-Phenanthrenequinone or Phthalic Anhydride or 1,3-Propane Sultone or beta-Propiolactone or  2-Pyrrolidone  or  Saccharin or  Succinonitrile  or  Sulfanilamide or Sulfolane  or 2,2,6,6-Tetrachlorocyclohexanone or  Thiazole 3,3,3-Trichloro Propene or  1,1,2-Trichloro Propene or 1,2,3-Trichloro Propene or Chloroethylene carbonate or 2-Oxazolidinone or  2-Imidazole or  1,5-Dimethyl Tetrazole or N-Ethyl Tetrazole or Trimethylene sulfide-dioxide  or  Trimethylene sulfite  or 1,3-Dimethyl-5-Tetrazole or pyridazine or 2-Thiouracil  or N-Methyl Imidazole or 1--Nitroso-2-pyrolidinone or N-methyl -2-pyrrolidone or N-methyl -pyrrolidone or tetrhydrofuran or dimethylformamide or ethyl acetate  or dichloromethane or acetone or ε-caprolactam or delta-Valerolactone or δ-Valerolactone or pyridine or hexamethyl phosphoramide or dimethylpropyleneurea or hydrocarbyl-carbonate or hydrocarbylene carbonate or 2-pyrrolidone or  N-methyl-2-pyrrolidone or  N-hydroxyethyl-2-pyrrolidone or N-cyclohexyl-2-pyrrolidone or  N-dodecyl-2-pyrrolidone or  N-ethyl-2-pyrrolidone or  N-methyl-2-piperidone or  2-ε-caprolactam or  N-methyl-2-caprolactam or 2-piperidone or 2-δ-valerolactam or N-(4-hydroxybenzyl)pyrrolidone


gamma-butyrolactone or γ-butyrolactone  or  Sulfolane  or Glycol sulfite or  Ethylene sulfite   or Ethylene carbonate or  Propylene carbonate or  Ethylene trithiocarbonate



►	See the Examiner’s PE2E SEARCH and STNext search notes/strategy in IFW